                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ROBIN HURLBURT,                                       )
                                                      )
                Plaintiff,                            )
                                                      )
v.                                                    )       No. 4:17 CV 2733 JMB
                                                      )
LOHR DISTRIBUTING CO., INC.,                          )
                                                      )
                Defendant.                            )

                                MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Robin Hurlburt’s (“Plaintiff”) Motion for

Protective Order (ECF No. 42) and Defendant Lohr Distributing Co., Inc.’s (“Defendant”)

Motion for Sanctions Against Plaintiff Robin Hurlburt and/or Attorney Daniel Harvath for

Willfully Failing to Appear for Plaintiff’s Deposition (ECF No. 43).1 Plaintiff seeks a protective

order from the Court requesting that Corey Wallis (“Wallis”), Defendant’s corporate

representative, be precluded from attending her deposition. Defendant seeks sanctions for

Plaintiff’s failure to appear at her deposition, including attorney’s fees and costs incurred in

attending the deposition and preparing its motion as well as have the Court grant its previously

filed motion to strike.2




1
  The correspondence and some of the pleadings filed by the parties in connection with the
pending motions includes language that is unnecessary and unhelpful in resolving the issues
before the Court. While the stakes in litigation can be significant and personal to the parties, the
Court expects that counsel will remain professional and adhere to basic standards of civility and
decency.
2
  On August 15, 2018, the Court denied Defendant’s motion to strike, subject to reconsideration.
Defendant moved to strike from the Complaint paragraphs 7-65 and portions of paragraphs 83,
85, 91-92, and 116, referencing her dismissed claims and untimely claims as immaterial,
scandalous and otherwise unrelated to the remaining claims.
                                                  1
I.     Background

       Plaintiff’s suit alleges claims of age discrimination under the Age Discrimination in

Employment Act (Count I) and sex discrimination under Title VII of the Civil Rights Act of

1964 (Count II). In the First Amended Complaint (“FAC”), in general, Plaintiff alleges

workplace intimidation on the part of Defendant and its employees, and the only allegation

specifically directed to Wallis is as follows: “On February 6, 2017, Plaintiff returned to work,

was called into Cory [sic] Wallis’ office, and was subsequently terminated from her job.” ((ECF

No. 31 at ¶ 61) The FAC includes numerous factual allegations of alleged harassment and

intimidation, including that Plaintiff being routinely harassed and verbally abused by Terry

Moore (“Moore”), her supervisor; Moore ordering Plaintiff to shut up and leave after asking too

many questions while doing her job; Moore allegedly threatened Plaintiff and told her that she

“can always lay on [her] back to make some extra money” and that “if [he] were a woman, [he]

would be a prostitute;” Moore asked Plaintiff if she “was going to keep her f*ck partner;” staff

members remarking that Plaintiff wanted to have sex with an icicle; and Daulton Morrison

ordering Plaintiff to “move [her] old ass” and calling her “stupid and old.” (Id. at ¶¶ 14, 15-16,

35-38, 48, 49, 50, 51)

       Interrogatory Number 6 asked Plaintiff to “describe in detail and separately each and

every incident where Plaintiff claims she was discriminated against on the basis of her sex,

including, but not limited to, a description of the discriminatory act or omission, the date(s) and

individual(s) involved, and identify any witnesses thereto.” (ECF No. 43-1 at 7) Interrogatory

Number 7 asked Plaintiff to “describe in detail and separately each and every incident where

Plaintiff claims she was discriminated against on the basis of her age, including, but not limited

to, a description of the discriminatory act or omission, the date(s) and individual(s) involved, and



                                                 2
identify any witnesses thereto.” (Id. at 8) Interrogatory Number 8 asked Plaintiff to “describe in

detail and separately each and every incident of alleged harassment which Plaintiff alleges she

was subjected to during her employment with Defendant, including but not limited to, the

date(s), the individual(s) involved and the identity of any witnesses thereto.” (Id.) In Response

to Interrogatory Numbers 6, 7, and 8 in Defendant’s First Set of Interrogatories, Plaintiff

objected to the interrogatories by answering that the interrogatories were “overly broad, unduly

burdensome, and responsive information is contained in, or can be derived from, Plaintiff’s

Complaint” against Defendant. (Id. at 7-8)

       In response to defense counsel’s golden rule letter requesting that Plaintiff provide a

description of each alleged action and not “hide behind the general allegations of Plaintiff’s

Complaint,” Plaintiff answered that she “provided that responsive information is contained in, or

can be derived from Plaintiff’s Complaint” and withdraws her objections, and “has no further

information to supplement her previous response[s].” (ECF No. 43-3 at 2) Plaintiff further

answered by noting “that what is provided in her response[s] is what she recalls; she does not

concede that there were no other instances of, inter alia, harassment, only that she has provided

the instances she can readily recall.” (Id.) In Defendant’s Answers to Plaintiff’s First

Interrogatories, Defendant identified Corey Wallis as one of the individuals who had input in the

decision to terminate Plaintiff. (ECF 43-4 at 4)

       Plaintiff’s deposition was scheduled to take place on December 12, 2018. (ECF No. 45-

1) On that date, Plaintiff discovered Defendant had designated Wallis to attend her deposition as

a corporate representative. Before Plaintiff’s deposition started, Plaintiff’s counsel indicated that

he and his client had a problem with Wallis being present for the deposition because Wallis was

the main person who harassed and intimidated Plaintiff during her employment and requested



                                                   3
Wallis be removed from the deposition. (ECF No. 42) Plaintiff asserts that Wallis “was the

most aggressive and hostile toward [her], and repeatedly sexually harassed and demeaned [her]

for years while she worked alongside him” and “[a]mong other disgusting acts, [Wallis], in front

of multiple other co-workers, called Plaintiff a ‘whore.’” (Id.) Plaintiff also asserts that Wallis

remarked that she to go “outside to have sex with an icicle.” (Id.) Her counsel assured Plaintiff

that she could seek a protective order from the Court barring Wallis’ presence from her

deposition. (Id.) Her counsel asked defense counsel whether he would be willing to proceed

without Wallis present, but defense counsel refused and requested that Plaintiff and her counsel

enter the conference room to make a record.3 Plaintiff’s counsel refused to stay and make a

record.



3
    Defense counsel made the following record:

          We noticed up the deposition of Ms. Hurlburt for nine a.m. this morning…. Mr.
          Harvath and his client … were both in my lobby, asked to speak with me, I went
          out. Mr. [Harvath] indicated that they had a problem with the Defendant’s
          corporate representative … , that is Corey Wallis. Specifically he said that Mr.
          Wallis is the alleged harasser, made the work environment intimidating for his
          client, and specifically called her a whore. And asked if I would get Mr. Wallis
          out of the deposition. At which point I stated, “No, I will not.” He then, turned
          around, started walking to the elevator, said, “See you later. You can file a
          motion if you want….” I offered Mr. Harvath the opportunity to come in here to
          the conference room without his client or with his client, either one. I informed
          him that I was going to make a record, and he declined, said no, he wasn’t going
          to make a record, and he declined, said no, he wasn’t going to waste his time. At
          which point, I came back in the conference room and began making this record.
          At this point in time we will suspend the deposition, file a motion for sanctions,
          and file a motion to hold both Mr. Harvath and his client in contempt of court for
          failing to appear at her deposition without any reason or cause. And specifically,
          solely for the purpose of their attempt and desire to control who Defendant can
          have as a corporate representative an attend depositions or court hearings or
          anything else on behalf of the Defendant. So that is what we intend to do. They
          have now left the building. So we will close this record for now and file our
          motion with the Court.

          (ECF No. 43-6 at 5-6)
                                                  4
       After refusing to proceed with Plaintiff’s deposition, in an email to defense counsel,

Plaintiff’s counsel restated Plaintiff’s reasons for refusing to participate in her deposition that

day with Wallis present, noting that defense counsel should have known that Plaintiff would

object to Wallis’ attendance because Wallis “was one of, if not the primary individual that

sexually harassed and intimidated my client for years while working at Lohr.” (ECF Nos. 43-7

and 45-3) Plaintiff’s counsel questioned whether Wallis was a decision maker for Lohr, and why

Wallis would observe a witness deposition in this matter. (Id.) Plaintiff’s counsel indicated that

he would seek a protective order barring Wallis from attending Plaintiff’s deposition should

Defendant not acquiesce to his request. (Id.)

       In response, defense counsel noted that “Plaintiff NEVER made Defendant aware of

these allegations inasmuch as Mr. Wallis has never been identified as an alleged harasser and/or

as an individual who in some manner intimidated Plaintiff in the Complaint or the First

Amended Complaint or Plaintiff’s Answers to Interrogatories…. If the allegations have changed

or Plaintiff has a better recollection of the alleged facts, Defendant was never made aware of

these developments and, clearly, Plaintiff has failed to satisfy her obligation to supplement

discovery responses in a timely manner.” (ECF Nos. 43-8 at 1 and 45-4 at 1) Defense counsel

pointed out that the word “whore” is not in any pleading or discovery in this case and the alleged

icicle comment was allegedly made by staff members. (Id.) Defense counsel explained that

Wallis had been selected as Defendant’s choice as corporate representative because he had been

identified in Defendant’s Answers to Interrogatories as an individual who had input into the

decision to terminate Plaintiff, was her supervisor at the time of her termination, and was present

when Plaintiff was terminated. (Id.) Defense counsel indicated that he did not intend to exclude

Wallis from Plaintiff’s deposition and offered additional dates for Plaintiff’s deposition or for



                                                   5
Plaintiff’s counsel to suggest proposed dates and indicated that he intended to file a motion for

sanctions for Plaintiff’s failure to appear at a properly noticed deposition if Plaintiff’s deposition

was not rescheduled immediately. (Id.)

        In response, Plaintiff’s counsel indicated that he had filed a motion for protective order

and counsel’s threatening “‘sanctions’ because I wanted an opportunity to seek relief from the

Court is absurd.” (ECF Nos. 43-9 and 45-5)

        After Defendant filed its motion for sanctions, Plaintiff’s counsel in an email alleged that

defense counsel made blatantly false misrepresentations to a federal court and accused defense

counsel of lying to the Court. (ECF No. 44-1)

II.     Motions for a Protective Order (ECF No. 42) and for Sanctions (ECF No. 43)

        A. Motion for a Protective Order (ECF No. 42)

        In her motion for protective order, Plaintiff requests that the Court enter an order

excluding Wallis from attending her deposition. (ECF No. 42) In support, Plaintiff argues that

she is intimidated and afraid of Wallis “because of the years of hostile sexual discrimination and

crude remarks Mr. Willis[sic] made.” (ECF No. 42) Plaintiff contends that she “is unable to

give testimony in any fair, calm, or reflective manner with Mr. Willis[sic] sitting across the table

from her; [she] will be embarrassed, oppressed, and frightened if she is forced to give testimony

with Mr. Willis[sic] in the same room; to force her to do so, when dozen of other individuals

could appear on behalf of Lohr, would cause great and unnecessary burden and result in a

miscarriage of justice.” (Id.) Plaintiff further contends that her “fear and feelings of intimidation

by Mr. Willis[sic] presence will be magnified and especially detrimental to her ability to testify

in light of Mr. Willis[sic] being a central figure to the activities that [Plaintiff] will be testifying

about.” (Id.)


                                                    6
       In response, Defendant argues that there is a legitimate need for Wallis to attend

Plaintiff’s deposition because Wallis was Plaintiff’s supervisor at the time of her termination,

and he had input into the decision to terminate Plaintiff and was present when Plaintiff was

informed of her termination. (ECF No. 45) Defendant argues that Plaintiff is accusing Wallis of

harassment for the first time and thus he needs to hear firsthand her new allegations against him

to permit Defendant to defend itself in this litigation. Defendant notes there are other ways to

address Plaintiff’s concerns, including appointing a discovery commissioner or proceeding with

the deposition and if Wallis engages in any inappropriate conduct, Plaintiff can suspend the

deposition and address the issue with the Court.

       In reply Plaintiff argues that there is “an extremely ugly history between the two, Mr.

Wallis scares and intimidates Plaintiff to the extent that it would be an injustice to force Plaintiff

to be questioned with Mr. Wallis sitting in the same room, directly across the table from her.”

(ECF No. 46) Plaintiff asserts that regardless of what the discovery shows, her affidavit

establishes that she is afraid of and intimidated by Wallis. (Id.) Plaintiff asserts that neither she

nor her counsel anticipated Wallis would be attending her deposition. Plaintiff requests that the

Court enters a protective order precluding Wallis from being present at her deposition and award

Plaintiff the costs and attorney’s fees she has expended in responding to Defendant’s motion for

sanctions. (Id.)

       In her affidavit in support of the motion for protective order in opposition to the motion

for sanctions, Plaintiff avers that “Wallis, during the time I worked at Lohr, was the most

aggressive and hostile towards me, and repeatedly, sexually harassed and demeaned me for

years” and in front of numerous co-workers “called me a ‘whore’ on one occasion” and told a

group of co-workers that I wanted to go “outside to have sex with an icicle.” (ECF No. 46-1 at



                                                   7
¶¶ 4-6) In addition to these remarks, Plaintiff avers that Wallis leered at me “in a way I find

sexually-suggestive and intrusive.” (Id. at ¶ 10) Plaintiff further avers that she is afraid of and

intimidated by Wallis, and she would be unable to concentrate and give accurate answers to

deposition questions in the presence of Wallis. (Id. at ¶¶ 7, 9)

       B. Motion for Sanctions Against Plaintiff Robin Hurlburt and/or Attorney Daniel
          Harvath for Willfully Failing to Appear for Plaintiff’s Deposition (ECF No. 43)

       In its Motion for Sanctions Against Plaintiff Robin Hurlburt and/or Attorney Daniel

Harvath for Willfully Failing to Appear for Plaintiff’s Deposition (ECF No. 43), Defendant

moves the Court to award sanctions against Plaintiff and/or her attorney for willfully failing and

refusing to appear at her deposition. Defendant argues that although Plaintiff made specific

allegations of being harassed by various employees of Defendant during her employment in the

FAC, Plaintiff failed to allege any inappropriate conduct or comments, harassing behavior and

intimidating conduct on the part of Wallis directed to and in her presence and so Defendant had

no reason to suspect any issue with Wallis’ presence at her deposition as Defendant’s corporate

representative. Defendant notes that Wallis’ name appears once in the FAC when Plaintiff

alleges her termination by Defendant and that the word icicle appears once in the FAC when she

alleges that staff members remarked that Plaintiff wanted to have sex with an icicle. Defendant

argues that Wallis, as Plaintiff’s direct supervisor at the time of her termination with input into

the decision to terminate Plaintiff and being present at the time of her termination, has a

legitimate basis to be present on behalf of Defendant at her deposition. Defendant contends that

sanctions, including reasonable expenses, attorney’s fees, and costs of the court reporter, should

be awarded because Plaintiff failed to appear for her deposition, after being served with proper

notice. Defendant argues that Plaintiff’s reasons for refusing to appear at her deposition are not

supported by either the pleadings or the discovery in this case because the pleadings and written

                                                  8
discovery are devoid of any allegations of harassment or intimidation by Wallis. Moreover,

Defendant asserts that Plaintiff’s counsel never requested assistance from the Court or indicated

that he would seek a protective order until after refusing to proceed with Plaintiff’s deposition

and leaving the site of the deposition. Defendant argues that Plaintiff was not justified in failing

to appear for her deposition and so sanctions, including reasonable attorney fees and costs

incurred with the appearance at Plaintiff’s deposition as scheduled, the briefing of the pending

motions, and correspondence associated with Plaintiff’s failure to appear, as well as granting

Defendant’s previously filed motion to strike.

       In a Supplemental Memorandum in Support of Defendant’s motion for sanctions,

Defendant attaches an email from Plaintiff’s counsel wherein counsel questions whether defense

counsel “completely manufactured” “a number of items.” (ECF No.44) Specifically, Plaintiff’s

counsel denied saying he would have fun discussing a motion for sanctions before the Court and

the conversation with his client as they boarded the elevator. (ECF No. 44-1) In support,

Defendant filed the sworn affidavit of Bonnie Dreppard, an employee at McMahon Berger, PC,

who has firsthand knowledge about Plaintiff’s counsel comments and the exchange with his

client in the lobby of the firm. (ECF No. 44-2)

       In Opposition, Plaintiff asserts that “Plaintiff merely wanted an Opportunity to seek this

Court’s guidance as to the exclusion of just one individual from Plaintiff’s deposition.” (ECF

No. 46) Plaintiff argues that “[d]efense counsel cannot seem to accept that Plaintiff and her

counsel were legitimately surprised and alarmed to see the one person with the most horrendous

personal history with Plaintiff apparently salivating at an opportunity to stare her down across an

office table and thus desired an opportunity to seek this Court’s protection to prevent such unjust

circumstances.” (Id.) Plaintiff contends that she is afraid and intimidated by Wallis even though



                                                  9
this is not “specifically noted in previous discovery” and cites to her affidavit as support of her

alleged fear of Wallis.

       In Reply, Defendant argues that Plaintiff’s responsive pleadings are “contrived

fabrication simply designed to cover up Plaintiff’s counsel’s inappropriate and sanctionable

conduct.” (ECF No. 47) Defendant contends that “Plaintiff and her counsel chose to avoid the

deposition without excuse in violation of the rules of civil procedure and said conduct is subject

to the appropriate sanctions.” (Id.) Defendant admits that neither Plaintiff nor her counsel knew

who Defendant’s corporate representative would be at her deposition and that they are not

entitled to participate in the selection of Defendant’s corporate representative. Defendant notes

that nowhere in the FAC or in Plaintiff’s responses to written discovery responses has Plaintiff

identified Wallis as an alleged harasser. Likewise, Defendant assert that there are no allegations

of threats of violence or physical harassment on the part of any employee of Defendant so

Defendant believes that the Court should deny Plaintiff’s motion for protective order seeking to

exclude Wallis from her deposition. Defendant argues that there is no evidentiary support for the

motion for protective order and, if granted, Defendant would be severely prejudiced.

III.   Legal Standards

       Rule 26(c)(5) states: “Upon motion by a party or by the person from whom discovery is

sought, and for good cause shown, the court in which the action is pending or alternatively, on

matters relating to a deposition, the court in the district where the deposition is to be taken may

make any order which justice requires to protect a party or person from annoyance,

embarrassment, oppression, or undue burden of expense, including one or more of the following:

… that discovery be conducted with no one present except persons designated by the court;…”

Fed. R. Civ. P. Rule 26(c)(5). It is clear that under Rule 26(c)(5) the Court has the authority to


                                                 10
limit who may attend depositions even to the exclusion of parties to the suit. See 8A Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure, §2041 (3d ed. 2010).

However, “protective orders pursuant to Rule 26(c) should be sparingly used and cautiously

granted.” Gioioso v. Thoroughgood’s Transport, LLC, 2017 WL 3726028, at *1 (D. Md. Aug.

28, 2017) (citation omitted).

       Rule 26(c)’s requirement of a showing of good cause to support the issuance of a

protective order indicates that “[t]he burden is upon the movant to show the necessity of its

issuance, which contemplates a particular and specific demonstration of fact as distinguished

from stereotyped and conclusory statements.” Fed. R. Civ. P. Rule 26(c). In order to show good

cause, “the parties seeking protection must show that specific prejudice or harm will result if no

protective order is granted.” Buehrle v. City of O’Fallon, MO, 2011 WL 529922, at *2 (E.D.

Mo. Feb. 8, 2011). “Because of liberal discovery and the potential for abuse, the federal rules

‘confer[] broad discretion on the [district] court to decide when a protective order is appropriate

and what degree of protection is required.’’’ Misc. Docket Matter No. 1 v. Misc. Docket Matter

No. 2, 197 F.3d 922, 925 (8th Cir. 1999) (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 30,

36 (1984)).

       Pursuant to Rule 37(d), the court may impose sanctions directly, without first issuing an

order to compel discovery where “a party … fails … to appear before the officer who is to take

his deposition after being served with a proper notice….” Fed. R. Civ. P. Rule 37(d). “A district

court has wide latitude in imposing sanctions for failure to comply with discovery.” Farnsworth

v. City of Kansas City, 863 F.2d 33, 34 (8th Cir. 1988). Under Rule 37, a court must impose

sanctions and order reasonable fees and expenses paid when a party fails to obey a discovery

order or to appear for a deposition. Rule 37(d)(3) provides that types of sanctions for failing to



                                                 11
attend a deposition can include those listed in Rule 37(b)(2)(A)(i)-(vi), which are: designating

certain facts to be deemed admitted; prohibiting a disobedient party from introducing designated

evidence; striking pleadings in whole or in part; staying proceeding until a discovery order is

obeyed; dismissing an action or entering a default judgment; or treating as contempt of court the

failure to obey an order relating to discovery. Rule 37(d)(3) also provides that “instead of or in

addition to these sanctions, the court must require the party failing to act, the attorney advising

the party, or both to pay the reasonable expenses, including attorney’s fees, caused by the failure,

unless the failure was substantially justified or other circumstances make an award of expenses

unjust.” Fed. R. Civ. P. 37(d)(3).

IV.    Discussion

       A. Motion for a Protective Order (ECF No. 42)

       The burden is on Plaintiff as the movant seeking a protective order to show the necessity

of its issuance, which contemplates a particular and specific demonstration of fact as

distinguished from stereotyped and conclusory statements. See 8A Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure, § 2035. See also, e.g., Harwood v. Ferguson

Advantage Imports Isuzu-Subaru-KIA-Suzuki, L.L.C., 2010 WL 3239368, at *1-2 (N.D. Okla.

Aug. 16, 2010) (unpublished opinion) (denying employment discrimination plaintiff’s request for

protective order barring defendant’s General Manager and plaintiff’s former supervisor from

attending plaintiff’s deposition; Fed. R. Civ. P. 615 does not apply to automatically exclude

witnesses upon deponent’s request; plaintiff’s allegation that she would be intimidated by their

presence was insufficient to warrant a protective order under Rule 30(c), because it was

unsupported). On the record before the Court, Plaintiff has not provided any valid legal basis to

disqualify Wallis from attending her deposition. Nor has Plaintiff shown good cause under Rule


                                                 12
26(c)(1) for excluding Wallis from her rescheduled deposition. See Pippen v. Georgia-Pacific,

LLC, 2008 WL 11336412, at *3 (N.D. Ga. Oct. 3, 2008) (“A generalized discomfort with a

potential witness being present during a deposition does not amount to the good cause necessary

for the issuance of a protective order.”).

       Although Plaintiff submitted an affidavit in support of her motion for protective order,

the written discovery in this case and the allegations in the FAC tend to undermine and

contradict the averments in her affidavit regarding Wallis sexually harassing, intimidating, or

threatening Plaintiff. See, e.g., Chavis Van & Storage of Myrtle Beach, Inc. v. United Van

Lines, LLC, 784 F.3d 1183, 1189 (8th Cir. 2015) (requiring the non-movant to “meet proof with

proof” by challenging or contradicting testimony provided by movant); Camfield Tires, Inc. v.

Michelin Tire Corp., 719 F.2d 1361, 1365 (8th Cir. 1983) (holding that a secretary’s affidavit

could not be used to contradict her boss’ deposition testimony). Plaintiff’s naked assertions in

her affidavit, without any support whatsoever, are insufficient to establish Plaintiff’s fear and

intimidation by Wallis thereby justifying the relief she now seeks. Plaintiff’s affidavit is not

consistent with her discovery responses or her allegations in the FAC.4

       In the FAC, Plaintiff alleges workplace intimidation on the part of Defendant and its

employees, but the only allegation specifically directed to Wallis is as follows: “On February 6,

2017, Plaintiff returned to work, was called into Cory [sic] Wallis’ office, and was subsequently

terminated from her job.” The FAC is devoid of any allegations that Wallis engaged in any

inappropriate, threatening, or harassing conduct. Likewise, in written discovery, Plaintiff never

identified Wallis as a perpetrator of any alleged acts of harassment which Plaintiff alleges she

was subjected to during her employment with Defendant. In Defendant’s Answers to Plaintiff’s

4
 Plaintiff never provided a supplementary response or clarification to her interrogatory answers
before filing her affidavit.
                                                 13
First Interrogatories, Defendant identified Wallis as one of the individuals who had input in the

decision to terminate Plaintiff. (ECF 43-4 at 4) Thus, Plaintiff has offered no more than

conclusory allegations in her affidavit. Plaintiff’s asserted discomfort does not satisfy her burden

of demonstrating “annoyance, embarrassment, oppression, or undue burden or expense,” or any

other “good cause” for a protective order under Rule 26(c)(1). See Grand River Enterprise Six

Nations, Ltd. v. Pryor, 2008 WL 806530, at *1 (S.D.N.Y. Mar. 24, 2008). Accordingly, the

Court can properly discount Plaintiff’s affidavit because her affidavit is contradicted by other

objective evidence in the record. See, e.g., Conolly v. Clark, 457 F.3d 872, 876 (8th Cir. 2006)

(ruling on a summary judgment motion).

       Upon consideration of the foregoing, the Court will deny Plaintiff’s motion for protective

order. The Court concludes that Plaintiff’s asserted discomfort does not satisfy her burden of

demonstrating “annoyance, embarrassment, oppression, or undue burden or expense,” or any

other “good cause” for a protective order under Rule 26(c)(1). The Court will further order

counsel to reschedule Plaintiff’s deposition, to take place in one of his attorney-client witness

rooms. Plaintiff’s failure to appear and testify at the rescheduled deposition may result in the

imposition of sanctions including the dismissal of the case. Accordingly, the Court finds that

Plaintiff has not shown the necessity of the issuance of a protective order.

       B. Motion for Sanctions Against Plaintiff Robin Hurlburt and/or Attorney Daniel
          Harvath for Willfully Failing to Appear for Plaintiff’s Deposition (ECF No. 43)

       Defendant requests that it be awarded all fees and costs incurred in preparing for

Plaintiff’s deposition including the attendance of a court reporter, preparing its motion for

sanctions and responsive pleadings to the motion for protective order, and rescheduling

Plaintiff’s deposition. Defendant argues that Plaintiff and/or her counsel should have to bear the

costs from their unjustified unwillingness to proceed with her deposition. After considering both

                                                 14
Defendant’s and Plaintiff’s arguments, the Court finds that Plaintiff’s failure to proceed with her

deposition was unjustified. Plaintiff had ample notice of the deposition and could have

anticipated Wallis being designated as Defendant’s corporate representative.5 Defendant, as a

corporate entity, is allowed to have a corporate representative of its choosing present at

Plaintiff’s deposition.

         According to Rule 37(d), a party’s failure to attend her own properly noticed deposition

constitutes grounds for sanctions. Fed. R. Civ. P. 37(d). In addition to the nonexhaustive list of

sanctions found in Rule 37(b)(2)(A), “the court must also require the party failing to act, the

attorney advising the party, or both to pay the reasonable expenses, including attorney’s fees,

caused by the failure, unless the failure was substantially justified or other circumstances make

an award of expenses unjust.” Fed. R. Civ. P. 37(d)(3). The decision to award sanctions

pursuant to Rule 37(d), and the type of sanctions to be awarded for a party’s failure to attend its

own deposition, is within the court’s discretion. See Aziz v. Wright, 34 F.3d 587, 589 (8th Cir.

1994).

         In this case, Plaintiff did not file her motion for protective order until after leaving her

scheduled deposition. There were several options available to Plaintiff instead of refusing to

proceed with her deposition, such as proceeding with her deposition and addressing any

inappropriate conduct of Wallis during the deposition; contacting the Court prior to the



5
  To the extent Plaintiff argues that she had no reason to suspect Wallis would be Defendant’s
corporate representative at her deposition, the evidence in the record shows that Wallis had been
identified as Plaintiff’s supervisor at the time of her termination and as having input into the
decision to terminated Plaintiff and as being present at Plaintiff’s termination. Defendant has a
legitimate reason for Wallis to be present on behalf of Defendant at Plaintiff’s deposition. On
the record before the Court, there is no basis for Defendant to have been aware Plaintiff’s alleged
fear and discomfort by Wallis’ presence because the FAC is devoid of any allegations
concerning Wallis and the discovery produced has not identified Wallis as a harasser or
aggressor.
                                                   15
deposition that morning and seeking a protective order; or making a record which might have

enabled the attorneys to resolve the issue and proceed with the deposition. Plaintiff’s counsel

has failed to show that the failure to proceed with Plaintiff’s properly noticed deposition on

December 12, 2018, was substantially justified. In fact, counsel refused to even make a record

on the issues.

       Plaintiff’s failure to proceed with her deposition has halted the progress of the litigation

which she initiated and will result in amending the discovery deadline in the Case Management

Order. As a sanction for Plaintiff’s failed deposition, the Court finds that an award of costs and

attorney’s fees6 incurred in the deposition scheduled on December 12, 2018, including the

attendance of a court reporter and rescheduling Plaintiff’s deposition, are appropriate, as is an

order compelling Plaintiff to appear for a deposition or face the dismissal of this action. The

award of reasonable attorney’s fees and costs will be paid by Plaintiff and her attorney.

Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Robin Hurlburt’s Motion for Protective Order

(ECF No. 42) is DENIED.

       IT IS FURTHER ORDERED that the discovery completion date is extended to

February 28, 2019.

       IT IS FURTHER ORDERED that Defendant Lohr Distributing Co., Inc.’s Motion for

Sanctions Against Plaintiff Robin Hurlburt and/or Attorney Daniel Harvath for Willfully Failing

to Appear for Plaintiff’s Deposition (ECF No. 43) is GRANTED in part and DENIED in part.



6
  This award will not include attorney’s fees accrued in preparing for Plaintiff’s deposition, but
only the attorney’s fees related to the December 12, 2018, deposition. The Court will not award
the requested payment for attorney’s fees for time spent preparing for the deposition, because
Plaintiff’s deposition will be rescheduled and defense counsel’s preparation will be used at that
time.
                                                 16
Counsel for the parties shall confer on a reasonable amount to be awarded and, if there is

agreement, shall file on or before February 14, 2019, a stipulation of the costs and fees to be

awarded. In the event the parties fail to reach an agreement, Defendant may file on or before

February 28, 2019, an application for the award of the costs and fees, accompanied by an

affidavit of such costs and fees. Plaintiff shall have until March 8, 2019, to respond to

Defendant’s application.

       IT IS FURTHER ORDERED that Defendant’s renewed motion to strike is DENIED,

subject to reconsideration.

       Plaintiff’s deposition shall take place within twenty-one days of the date of this Order in

the undersigned’s attorney-client witness room, 15-4. Counsel for the parties shall contact the

Court with the date and time of the deposition. Failure to appear and be deposed within twenty-

one days of this Order may result in the dismissal of this action as a sanction for Plaintiff’s

failure to appear for her second deposition.

       IT IS FURTHER ORDERED that Defendant’s Motion for Hearing on the Record (ECF

No. 48) is DENIED AS MOOT as there is no need for oral argument inasmuch as the Court

granted in part its motion for sanctions.


               Dated this 31st day of January, 2019.

                                                   /s/John M. Bodenhausen
                                                   JOHN M. BODENHAUSEN
                                                   UNITED STATES MAGISTRATE JUDGE




                                                 17
